Citation Nr: 1140373	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  04-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.

The Board denied service connection for bilateral hearing loss in an April 2006 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court vacated the Board's April 2006 decision and remanded this appeal for further proceedings.  

In August 2007, the Board remanded the appeal for further development.  After the appeal was returned to the Board in February 2009, the Veteran submitted to the Board additional medical evidence concerning service connection for bilateral hearing loss without a waiver of consideration of that evidence by the agency of original jurisdiction (AOJ).  The Board solicited such a waiver from the Veteran in May 2009, but he responded that he wanted the issue remanded to the AOJ, which the Board did in June 2009.  In March 2010, the Board remanded this matter again for further development, to include a VA examination.  In November 2010, the Veteran's appeal was once again returned to the Board.  At that time, the Board determined that its prior remand instructions had not been complied with and remanded the Veteran's claim for another VA examination.  The appeal is once again before the Board for appellate action.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that remand of the Veteran's claim for service connection for bilateral hearing loss is again necessary in order to obtain a more clear report from the VA examiner who conducted the November 2010 VA audio examination.  The examiner was instructed, as set forth in the Board's November 2010 remand, to answer the following questions:  "Does the Veteran currently have hearing loss?  If so, please identify the types of hearing loss that are present, i.e., conductive/sensorineural, etc.  Is it at least as likely as not (50 percent probability or greater) that any current hearing loss found is related to the Veteran's period of service, to include as a result of inservice rifle noise exposure or ear infection?  Complete detailed rationale, to include a discussion of the opinions set forth by Dr. Gardner, is requested for each opinion that is rendered."

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As set forth below, the Board finds that the November 2010 VA examination report is inadequate to comply with its previous remand instructions.

After reviewing the claims file and examining the Veteran, the examiner's impression was that the Veteran had bilateral sensorineural hearing loss.  Although he noted that a previous VA hospital audiogram and Dr. Gardner noted the mixed hearing loss or conductive component to the left hearing loss, the examiner did not render his own impression as to whether the Veteran has only sensorineural hearing loss or a mixed hearing loss (i.e., both sensorineural and conductive hearing loss) in the left ear as requested by the Board.

In addition, the examiner gave an opinion that, after reviewing the claims file information available, the oral history given by the Veteran that day, the physical examination and review of Dr. Garner's note, it is less than likely that the current hearing findings are a cause of or result of or were aggravated by acoustic trauma experienced in military service.  He stated that this has taken into consideration the history of carrying an M-16 rifle and having qualifications.  This was the sum total of the examiner's discussion surrounding his medical opinion.  He gave no actual rationale for his findings at this point of his report.

On the third page of his report, however, he gave a long single paragraph discussion of what appear to be a mixture of facts from the record and his own commentary on the facts.  Unfortunately, this paragraphical discussion is so rambling and unclear as to what is fact and what is commentary such that that it is too confusing for the Board to be able to glean from it any rational to support the VA examiner's medical opinion.  

It is necessary, therefore, to return the Veteran's claims file to the examiner who conducted the November 2010 VA audio examination and request that he submit a clear and concise report in which he sets forth a medical opinion with a detailed and understandable rationale for that opinion rendered.  Such rationale should discuss the two reports submitted by Dr. Gardner and explain why the examiner does or does not find them to be persuasive.

As for the claim for service connection for a heart disorder, the Board notes that this claim was denied in a July 2011 rating decision.  In September 2011, the Board received a statement from the Veteran forwarded to it by the RO (who received it in July 2011) in which he states the he believes he should be given service connection for ischemic heart disease.  The Board interprets this statement as a Notice of Disagreement as to the denial of service connection for a heart disorder in the July 2011 rating decision.  The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication; however, the Board may not ignore an issue so raised.  Id.  

Consequently, the Board is remanding this claim for the RO to issue a Statement of the Case.  See Board of Veterans' Appeals:  Remand or Referral for Further Action, 76 Fed. Reg. 17,544, 17,548 (Mar. 30, 2011) (to be codified at 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who examined him in November 2010 related to his claim for service connection for bilateral hearing loss.  The examiner should be requested to submit a clear and concise report setting forth the Veteran's reported history at the time of examination, a discussion of the evidence of record, the physical examination findings, and the examiner's impression of those findings, including identifying the types of hearing loss that are present (i.e., conductive versus sensorineural).  

The examiner should, thereafter, set forth his medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss found is related to the Veteran's period of service, to include as a result of in-service rifle noise exposure or ear infection.  The examiner should not only state the evidence relied upon in rendering his decision, but should also provide a detailed and comprehensible rationale for the basis of his opinion, including a discussion of why he did or did not find the statements submitted by Dr. Gardner to be persuasive.

2.  After ensuring that all necessary development is complete including that the VA examination report is adequate and complies with the previous instruction, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

3.  Provide the Veteran a Statement of the Case as to the issue of entitlement to service connection for a heart disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

